Title: To Thomas Jefferson from John Beckley, 27 October 1801
From: Beckley, John
To: Jefferson, Thomas


Dear Sir,
Philadelphia 27th: October 1801.
A short but severe fit of the gout has delayed my acknowledgment of your favor of the 22d.—I sincerely regret the necessity that has occasioned Mr: Hansons reference to me, and in the just estimate of his Character and Merits, shall feel a twofold gratification in the possibility that I may afford him a temporary relief from political persecution and intolerance—If, in the event of my contemplated Success, the station he asks will be acceptable, he cannot receive it with half the pleasure I shall feel in that acceptance. No circumstance of pre-engagement interferes with the performance of this promise, and I only lament that a previous contingent arrangement, precludes my offering him, the more eligible station of principal Clerk.
I sought out and delivered your letter to Messrs. Fry and Chapman—they are Germans, and not understanding English, desired me to read it to one of their brethren to translate, which, being done, they requested that I would carry to you their high gratification and thankfulness, for so particular a Mark of your favor and attention.
In about ten days Mrs. Beckley and myself hope to be in Washington, when I shall have the pleasure to communicate to you, a singular overture to me, by letter, from a fœderal Senator, to place me in the station of Secretary of the Senate.  Mr: Duane desires me to express the deep sense he entertains of your favor, friendship and support—permit me to add a corresponding sentiment for myself, united with the most sincere esteem and attachment
John Beckley
 